DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims [1-9]  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugayak (JP2010097093) in view of  Nagaoka (US. 2019/0129117).  

Re Claim 1,  Sugayak  discloses a camera mount consisting of at least two layers which are laminated in an optical axis direction of an image-capturing lens (see fig. 2b, ¶0018, In FIG. 2, reference numeral 9 denotes a camera mount of this embodiment comprising a metal portion and a synthetic resin portion), the camera mount engaged with the image-capturing lens and , and detachably locks the lens to the camera body), the camera mount (see 9 fig. 2b) comprising: a first mount layer (see 10 fig. 2b); and a second mount layer (20 fig. 2b), laminated on the first mount layer (see fig. 1a), lawconfigured to attach the image-capturing lens (see ¶ 00 21, As shown in FIG. 1 (b), a plurality of mounting claw portions 20). 

Sugayak discloses a second mount layer (see 20 fig. 1b). However Sugayak doesn’t seem to explicitly disclose the second mount layer is made of a metal material. 

Nonetheless in the same field of endeavor Nagaoka discloses an imaging system as Sugayak (see Nagaoka fig. 1).  Nagaoka further discloses a lens mount layer having a claw is made of a metal material (see ¶¶ 0135 and 0175, a material of the lens-side mount 310 is not particularly limited, and may be a metal or a resin).
 
Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Sugayak before the effective filling date of the claimed invention by the teachings of Nagaoka for example by making the lens mount of Sugayak from a metal material as taught in Nagaoka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesbin, 125 USPQ 416. Or enhance reliability of Sugayak’s device.

Re Claim 2, Sugayak as modified further discloses, wherein the second mount layer is laminated on the first mount layer in the optical axis direction from the image-capturing lens to the camera body when the image-capturing lens is attached to the camera body (see Sugayak 9 fig. and ¶0035). 

Re Claim 3, Sugayak  as modified further discloses wherein the plurality of lens attachment claw portions are a plurality of paired lens attachment claw portions (see Sugayak, 20 fig. 2b), and wherein the paired lens attachment claw portions are arranged so that a spring portion of a mount spring which biases the image-capturing lens in the optical axis direction is located between the paired lens attachment claw portions (see Sugayak , 30, 20 fig. 2b  and ¶ 0018, The formed resin part 20 and the mount spring 30 which suppresses backlash in the optical axis direction of the mounted photographic lens are fixed by being fastened together to the mirror box 40 by a screw 11).

Re Claim 4, Sugayak discloses:  wherein the lens attachment claw portion has a convex shape toward the optical axis direction from the image-capturing lens to the camera body when the image-capturing lens is attached to the camera body, and wherein the convex shape has a slope that gently curves from a top of the convex shape (see Sugayak ¶0021, 2 other portions of the claw portion are similarly formed into an arc shape at an equal angle (120 degrees)). 2 other portions of the claw portion are similarly formed into an arc shape at an equal angle (120 degrees). 2 other portions of the claw portion are similarly formed into an arc shape at an equal angle (120 degrees).

Re Claim 5, Sugayak further discloses, wherein the slope is provided with each end of the lens attachment claw portion (see Sugayak ¶0021, a left side of FIG. 1 b, and 2 other portions of the 

Re Claim 6, Sugayak as modified by Nagaoka (combination)  discloses everything except, wherein a diameter of the other mount layer is larger than that of the one mount layer. However the combination  discloses the claimed invention ,see Sugayak fig. 2b, elements 10 and 20  mount layers with a given diameter, except a diameter of the other mount layer is larger than that of the one mount layer. Nonetheless  It would have been an obvious matter of  a design choice  to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention  since such a modification would have involved a mere change in size of  a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ237(CCPA 1955).

Re Claim 7, Sugayak as modified further discloses, wherein positioning when the first and second mount layers are fastened to the camera body is performed by a boss for positioning provided on the camera body, the boss being used in common between the first and second mount layers (see Sugayak fig. 1(b) and ¶0018, Reference numeral 40 denotes a mirror box to which the camera mount 9 is fixed by a mount mounting screw 11)

Re Claim 8,  Sugayak  as modified further discloses, wherein the first mount layer is made of a metal material or a synthetic resin (see Sugayak fig. 2b and  ¶ 0018, Reference numeral 10 denotes a metal portion of a camera). 

Re Claim 9,    claim 9 except a few changes in wording has substantially same limitation as claim 1, above thus analyzed and rejected by the same reasoning.
Allowable Subject Matter
3. Claim [10] is allowed.
4. The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 10, none of the prior art on the record teaches or reasonably suggests: a step of forming a second mount layer by press working of a metal material, the second mount layer having a plurality of lens attachment claw portions configured to attach the image-capturing lens, wherein the step of forming the second mount layer includes a step of forming the plurality of lens attachment claw portions by press drawing, in conjunction with the other limitation of the claim.

                                                         Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AHMED A BERHAN/            Primary Examiner, Art Unit 2698